Exhibit 12.3 Dominion Energy Gas Holdings, LLC Computation of Ratio of Earnings to Fixed Charges (millions of dollars) Years Ended December 31, SixMonths EndedJune30, 2017 TwelveMonths EndedJune 30, 2017 Earnings, as defined: Income from continuing operations before income tax expense $ Distributed income from unconsolidated investees, less equity in earnings — (2 ) — (3 ) (1 ) (2 ) 2 Fixed charges included in income 57 86 39 43 65 Total earnings, as defined $ Fixed charges, as defined: Interest charges $ 51 $ $ 97 $ 74 $ 28 $ 30 $ 51 Rental interest factor 6 12 12 12 11 13 14 Total fixed charges, as defined $ 57 $ $ $ 86 $ 39 $ 43 $ 65 Ratio of Earnings to Fixed Charges
